Citation Nr: 0904757	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  06-33 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for left tonsillar squamous 
cell carcinoma.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Senior Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
April 1969.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of a July 2006 rating decision 
rendered by the Lincoln, Nebraska, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

In December 2006, the Veteran testified at a hearing before a 
RO hearing officer.  A transcript of the hearing has been 
associated with the claims folder. 

In October 2008, the Board referred the case for a VHA 
opinion.  The requested opinion has been obtained and 
associated with the claims folder.  


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during 
the Vietnam era, and is therefore is presumed to have been 
exposed to Agent Orange or other herbicide agents during that 
time.

2.  Squamous cell cancer of the tonsil is not a presumptive 
disorder for exposure to herbicides.

3.  While not manifest during service or within the post-
service year, the competent and probative evidence 
establishes that the Veteran's diagnosed squamous cell cancer 
of the left tonsil is etiologically related to his presumed 
in-service herbicide exposure.  


CONCLUSION OF LAW

Service connection for squamous cell cancer of the tonsil is 
warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In accordance with the Veterans Claims Assistance Act (VCAA), 
VA has duties to notify and assist Veterans with claims for 
VA benefits.  The VCAA is codified at 38 U.S.C.A. § 5100, et 
seq., and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA requires that VA apprise the Veteran of the evidence 
needed to substantiate his claim, including of whose specific 
responsibility - his or VA's, it is for obtaining the 
supporting evidence.  VA also must apprise him of all 
elements of his claim, including concerning the downstream 
disability rating and effective date, and should, to the 
extent possible, provide this notice prior to initially 
adjudicating the claim.  

Here, because the Board is granting the Veteran's claims - in 
full, there is no need to discuss whether there has been 
compliance with the notice and duty to assist provisions of 
the VCAA because even were the Board to assume, for the sake 
of argument, there has not been, this is inconsequential and, 
therefore, at most harmless, i.e., nonprejudicial error.  See 
38 C.F.R. § 20.1102.

Service Connection on a Presumptive Basis

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in or aggravated by service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than the ones listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 
38 C.F.R. § 3.307(a).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  The last date on which such a Veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

If a Veteran, who served in the Republic of Vietnam was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), type II diabetes, and chronic lymphocytic 
leukemia (CLL).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the Veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Section 2 of the Agent Orange Act of 1991, Pub. L. 102-4 
(Act), codified in pertinent part at 38 U.S.C.A. §§ 1116(b) 
and (c), provides that whenever the Secretary determines, 
based on sound medical and scientific evidence, that a 
positive association (i.e., the credible evidence for the 
association is equal to or outweighs the credible evidence 
against the association) exists between exposure of humans to 
an herbicide agent and a disease, the Secretary will publish 
regulations establishing presumptive service connection for 
that disease.  If the Secretary determines that a presumption 
of service connection is not warranted, he is to publish a 
notice of that determination, including an explanation of the 
scientific basis for that determination.  The Secretary's 
determination must be based on consideration of reports of 
the National Academy of Sciences (NAS) and all other sound 
medical and scientific information and analysis available to 
the Secretary.

Although 38 U.S.C. § 1116 does not define "credible," it does 
instruct the Secretary to "take into consideration whether 
the results [of any study] are statistically significant, are 
capable of replication, and withstand peer review."  Simply 
comparing the number of studies which report a positive 
relative risk to the number of studies which report a 
negative relative risk for a particular condition is not a 
valid method for determining whether the weight of evidence 
overall supports a finding that there is or is not a positive 
association between herbicide exposure and the subsequent 
development of the particular condition.  Because of 
differences in statistical significance, confidence levels, 
control for confounding factors, bias, and other pertinent 
characteristics, some studies are clearly more credible than 
others, and the Secretary has given the more credible studies 
more weight in evaluating the overall weight of the evidence 
concerning specific diseases.

Section 3 of the Act directs the Secretary of VA to seek to 
enter into an agreement with the NAS to review and summarize 
the scientific evidence concerning the association between 
exposure to herbicides used in the Republic of Vietnam and 
each disease suspected to be associated with such exposure.

Claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an 
analysis of scientific evidence. Section 3 of the Agent 
Orange Act of 1991 directed the Secretary of VA to seek to 
enter into an agreement with NAS to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in the Republic of Vietnam and 
each disease suspected to be associated with such exposure.  
The Secretary determined, based on sound medical and 
scientific evidence, that a positive association (i.e., where 
the credible evidence for the association was equal to or 
outweighed the credible evidence against the association) 
existed between exposure to an herbicide agent and the 
disorders listed in the statute.  See 64 Fed. Reg. 59232, 
592233 (Nov. 2, 1999).

In addition, the Secretary has published a list of specific 
conditions for which a presumption of service connection 
based on exposure to herbicides used in Vietnam during the 
Vietnam era is not warranted.  These include hepatobiliary 
cancers, nasal/nasopharyngeal cancer, bone cancer, female 
reproductive cancers, breast cancer, renal cancer, testicular 
cancer, leukemia, abnormal sperm parameters and infertility, 
cognitive and neuropsychiatric disorders, motor/coordination 
dysfunction, chronic peripheral nervous system disorders, 
metabolic and digestive disorders, immune system disorders, 
circulatory disorders, respiratory disorders (other than 
certain respiratory cancers), skin cancer, gastrointestinal 
tumors, bladder cancer, brain tumors, and any other condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).

The Veteran's DD 214 reflects that he served in the Republic 
of Vietnam during the Vietnam era.  He is therefore presumed 
to have been exposed to Agent Orange or other herbicide 
agents during that time.  

The claimed disability in this case is squamous cell cancer 
of the left tonsil which was not diagnosed until, at the 
earliest, 2006.  Squamous cell cancer of the tonsil is not a 
disease on the presumptive list.  The presumptive respiratory 
cancers, as noted, are limited to cancer of the lung, 
bronchus, larynx, or trachea.  Thus, squamous cell cancer of 
the tonsil is not among the diseases specified in 38 U.S.C.A. 
§ 1116(a).  Based on the provisions outlined above, the 
Secretary has determined that there is no positive 
association between herbicide exposure and the development of 
any condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.

Accordingly, squamous cell cancer of the tonsil may not be 
presumed to have been incurred during active military service 
due to herbicide exposure including Agent Orange exposure and 
service connection is not warranted for that claimed 
disability on that basis.

In addition, malignant tumors will be presumed to have been 
incurred in or aggravated by service if they had become 
manifest to a degree of 10 percent or more within one year of 
the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  However, the evidence shows that the 
Veteran was initially diagnosed with left tonsil cancer in 
February 2006.  At that time, he reported that he began 
noticing a mass on his next two months prior.  There is no 
evidence to suggest that the cancer was initially manifested 
within one year of the Veteran's separation from active duty.  
Accordingly, service connection on a presumptive bases for a 
malignant tumor under 38 C.F.R. § 3.307 is not warranted.  


Service Connection on a Direct Basis

Notwithstanding the foregoing discussion, the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Service treatment records are negative for complaints, 
treatment, or diagnosis of squamous cell cancer of the left 
tonsil in service.  As noted above, the record reflects that 
the earliest possible diagnosis of squamous cell cancer of 
the tonsil was in 2006, approximately 3 decades after the 
Veteran separated from service.  The Veteran does not contend 
otherwise.  Rather, the Veteran asserts that his diagnosed 
squamous cell cancer of the tonsil is directly related to his 
presumed in-service exposure to herbicides in Vietnam.  In 
support of his claim, the Veteran has submitted several 
medical opinions.

In a September 2006 letter, the Veteran's private oncologist, 
Dr. L.T. Nordquist, observed that tumors of the oropharynx, 
larynx and trachea are all combined as head and neck cancers 
with an identical histology of squamous cell carcinoma.  
Dr. Nordquist opined that there would likely be a strong 
correlation between the Veteran's herbicide exposure and his 
head and neck tumor.  This medical opinion is competent 
evidence.  In addition it is probative as the oncologist had 
been treating the Veteran since his diagnosis of tonsil 
cancer and is familiar with his medical status.

Similarly, in an October 2006 letter, Dr. E. Mantler, the 
Veteran's private primary care physician, opined to a 
reasonable medical certainty that the Veteran's tonsil cancer 
was the result of his Agent Orange exposure while serving in 
the military.  

The opinions expressed by the Veteran's private physicians 
are supported by a VA medical oncologist who provided a 
December 2008 medical opinion at the request of the Board.  
The VA oncologist opined that it was at least as likely as 
not (i.e. a 50 percent degree of probability or higher) that 
the Veteran's squamous cell carcinoma of the left tonsil in 
casually related to his active duty service, including 
exposure to herbicide agents in Vietnam.  The opining VA 
oncologist provided a rationale for his opinion and cited 
relevant medical texts and studies in support of his 
conclusions.    

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen.  

Therefore, while squamous cell cancer of the left tonsil was 
neither manifest nor diagnosed during service or the initial 
post-service year and is not presumed to be related to Agent 
Orange exposure as a presumptive disorder, it has been 
otherwise related to service by competent and probative 
medical evidence.  Accordingly, service connection for 
squamous cell cancer of the left tonsil is warranted.  



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for squamous cell carcinoma of the left 
tonsil is granted.




____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


